RESCRIPT
TANNER, P. J.
This case is heard upon the plaintiff’s motion for a bill of particulars of the defendant’s plea in set-off.
Defendant’s main objection to giving a bill of particulars is that his inability to give the names of the persons who acted as agents for the plaintiff corporation in making certain contracts with the defendant would prevent him from relying upon an implied authorization from custom for the defendant to do certain things on account of the plaintiff.
We are unable to see how the inability of the defendant to give the names of agents who might have speeiffically authorized the defendant to do certain things on account of the plaintiff would prevent him from setting up and proving an implied authorization through ratification. Defendant’s objection that he might be able to give the names of agents but couldn’t give the date of authorization is an excuse which he may state in his bill of particulars.
As to the $30,000 claim of defendant, the defendant need give oi^ly such particulars as he is able to give. Beyond this he may excuse himself by claimng that he relies upon the plaintiff’s own accounts.
Motion for bill of particulars granted.